Swing, J.
This is an action to enjoin the collection of a certain assessment for the construction of a sewer, on the ground that the lot in question is exempt under the statute on account of being provided with local drainage or does not need it. It seems to us that the statute should be more explicit in this regard; that it should be more definite in pointing out the limitations of the lots to be assessed. As it stands now, whether a lot needs drainage or has drainage must be largely a question of opinion merely, and not regulated by any fixed standard. In our opinion the lot in question here is subject to the assessment and is not exempt either on the ground that it does not need drainage or has local drainage.
The petition will be dismissed.